Citation Nr: 1816695	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an rating in excess of 10 percent for a left knee disability.  

2.  Entitlement to an rating in excess of 10 percent for a right knee disability.  

3.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

4.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a subsequent December 2017 rating decision, the RO increased the rating of the Veteran's left shoulder disability to 20 percent as of the April 13, 2010, date of the Veteran's request for an increased rating.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks an increased rating for his service connected bilateral knee disabilities, left shoulder disability, and lumbar spine disability.  In his February 2018 hearing, the Veteran testified that the symptoms associated with these disabilities have increased in severity.  In regards to his lumbar spine disability, the Veteran also testified that he experiences shooting pain down to his lower feet.  He stated he was told he had nerve damage, but that no tests were performed in regards to these complaints.  The last VA examination regarding the Veteran's knees, left shoulder, and lumbar spine was in August 2012.  In light of the Veteran's assertions of symptoms that have worsened with regards to each of these disabilities, more contemporaneous examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records. 

2.  Thereafter, schedule the Veteran for a VA examination, by an appropriate examiner, to determine the nature and severity of his service-connected bilateral knees, left shoulder, and lumbar spine disabilities.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The VA examiner should provide the following:

(a) The VA examiner should conduct range of motion testing of the Veteran's bilateral knees, left shoulder, and lumbar spine expressed in degrees.

(b) The VA examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the bilateral knees, left shoulder, and lumbar spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his bilateral knees, left shoulder, and lumbar spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(d) The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his bilateral knees, left shoulder, and spine symptoms and/or after repeated use over time.

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.
 
(e) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the lumbar spine disability. All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated. Appropriate testing, to include EMG/NCS testing, should be undertaken.

(f) The VA examiner should state what impact, if any, the Veteran's bilateral knees, left shoulder disability, and lumbar spine has on his occupational functioning and daily living.

In providing the requested opinions, the examiner must acknowledge and discuss the lay statements in evidence, including the Veteran's January 2018 hearing testimony.
A complete rationale for all opinions expressed must be provided.

3.  After ensuring compliance with the development requested above, readjudicate the claims, to include consideration of whether a separate rating for neurological manifestations associated with the lumbar spine disability is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




